Examiner’s Comment
Terminal Disclaimer
The terminal disclaimer filed on January 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/326,171 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 8 has been cancelled.
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected with traverse without prejudice.  Accordingly, claim 8 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

Claims 1-6 and 9-21 are allowable over the prior art of record because the prior art does not teach or suggest an anti-corrosion method of a stainless steel surface comprising the steps of (1) chemically degreasing, (2) oxidizing, (3) immersing and (4) placing as presently claimed, esp., wherein in the step (3), the electrolyte contains 100-150 g/L of CrO3, 100-150 g/L of Na2MoO4, 200-250 g/L of H3PO4, and 50-60 g/L of Na2SiO3; a current intensity is 40 to 5 A/m2 with an initial current intensity of 40 A/m2, and then the current intensity is gradually reduced to 5 A/m2 according to formula i=3+A /t, wherein i is the current intensity, t is time, and A is a parameter of 20-30.
	The prior art does not contain any language that teaches or suggests the above. CN 102691059 does not teach wherein in the step (3), the electrolyte contains 100-150 g/L of CrO3, 100-150 g/L of Na2MoO4, 200-250 g/L of H3PO4, and 50-60 g/L of Na2SiO3; a current intensity is 40 to 5 A/m2 with an initial current intensity of 40 A/m2, and then the current intensity is gradually reduced to 5 A/m2 according to formula i=3+A /t, wherein i is the current intensity, t is time, and A is a parameter of 20-30. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Song et al. (“Development of a Molybdate-Phosphate-Silane-Silicate (MPSS) Coating Process for Electrogalvanized Steel,” Corrosion Science (2006 Jan 1), Vol. 48, No. 1, pp. 154-164) is cited to teach a treatment solution comprising 60 g/l Na2(MoO4)·2H2O, 90 g/l Na3(PO4)·12H2O and 50 g/l Na2SiO3·9H2O (page 156, table 1).
	Mary et al. (“Corrosion Inhibition by Oxyanions,” Int J Nano Corr Sci and Engg. (2015), Vol. 2, No. 3, pp. 46-59) is cited to teach that oxyanion contains electrons on oxygen atom. These electrons can be released to the metal surface and thus corrosion of metals can be prevented (page 46, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 26, 2022